PER CURIAM.
The Appellate Division, in an unreported opinion, upheld the trial court’s determination that the bidding requirements of the Public School Contracts Law, N.J.S.A. 18A:18A-1 to -59, do not apply to lease-purchase arrangements under N.J.S.A. 18A:20-4.2(f). We have the appeal because of a dissent below and because of our grant of certification, — N.J. - (1991).
The Court is satisfied that the enactment of S. 3361, L. 1991, c. 477, has resolved for the future the underlying substantive issue of the applicability of public-bidding laws to certain board of education lease-purchase agreements. Furthermore, because the school project that is the focus of this appeal has been completed, no controversy exists between the parties in respect of any further relief in the case. For those reasons, the Court declines to resolve the issue before it.
Although the issue presented was of general public importance, it is moot in this case. The issue will not escape judicial review, however, if it recurs in the context of a true controversy. See New Jersey Mortgage Fin. Agency v. McCrane, 56 N.J. 414, 418-19, 267 A.2d 24 (1970) (genuine controversy over agency’s power to borrow and lend found to exist when State Treasurer refused to release funds for agency to commence preliminary operations).
We dismiss the appeal as moot.
Judgment accordingly. No costs.
*246For dismissal as moot — Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O’HERN, GARIBALDI and STEIN — 7.
Opposed — None.